Citation Nr: 0939966	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for bronchial asthma, 
claimed as a lung condition, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for major depression, 
claimed as a mental disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for essential 
hypertension, claimed as high blood pressure.




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1970 and from June 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his January 2009 substantive appeal, the Veteran requested 
a Board hearing before a Veterans Law Judge sitting at the 
RO.  He has not withdrawn his request, and such hearing has 
not been scheduled.  Therefore, a remand is necessary in 
order to afford the Veteran his requested hearing.  38 C.F.R. 
§§ 20.703, 20.704 (2009). 
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran need take no action until so informed.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

